      Case 2:13-cr-00085-NJB-DMD Document 101 Filed 08/12/20 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


   UNITED STATES                                                     CRIMINAL ACTION


   VERSUS                                                            NO. 13-85


   MELVIN JAMES                                                      SECTION: “G”(3)


                                        ORDER AND REASONS

      Before the Court is Defendant Melvin James’s (“Defendant”) second motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). 1 In the motion, Defendant requests

that the Court resentence him to home confinement, imprisonment of time-served, or time-served

followed by a term of supervised release. 2 The government opposes the second motion for

compassionate release. 3 Considering the motion, the memoranda in support and in opposition,

the record, and the applicable law, the Court denies the motion without prejudice.

                                               I. Background

      On November 14, 2012, state law enforcement officials arrested Defendant while he

attempted to distribute heroin to a confidential source in Slidell, Louisiana. 4 Following

Defendant’s arrest, he informed multiple law enforcement officials that he possessed additional




       1
           Rec. Doc. 96.

       2
           Id. at 1.

       3
           Rec. Doc. 98.

       4
           Presentence Investigation Report (“PSR”) at ¶¶ 11–12.


                                                        1
      Case 2:13-cr-00085-NJB-DMD Document 101 Filed 08/12/20 Page 2 of 11




narcotics at his residence in New Orleans, Louisiana. 5

      Based on that information, the law enforcement officials executed a search warrant at

Defendant’s residence. 6 They found heroin, a cutting device for heroin, cocaine hydrochloride,

marijuana, cutting agents, digital scales, and “baggies.” 7 They also found four firearms at

Defendant’s residence—a .44 caliber rifle, .38 caliber revolver, .380 caliber pistol, and .45 caliber

pistol. 8 The discovered narcotics led to Defendant’s conviction—for possession of heroin with

intent to distribute—in the 22nd Judicial District Court for the Parish of St. Tammany. 9 That state

court sentenced Defendant to 20 years of imprisonment without the possibility of parole. 10

      In April of 2013, a federal grand jury in the Eastern District of Louisiana returned an

indictment in connection with the conduct mentioned above in Slidell, Louisiana. 11 The

indictment charged Defendant with the following counts: possession with intent to distribute

heroin (“Count One”), felon in possession of a firearm (“Count Two”), and possession of a

firearm in furtherance of a drug trafficking offense (“Count Three”). 12 In February of 2014,

Defendant pleaded guilty to Counts One and Two of the Indictment. 13

      In November of 2014, Judge Kurt D. Engelhardt sentenced Defendant to a term of 198


       5
           Id. at ¶ 13.

       6
           Id. at ¶¶ 13–15.

       7
           Id.

       8
           Id. at ¶ 14.

       9
           Id. at ¶ 40.

       10
            Id.

       11
            Rec. Doc. 1.

       12
            Id.

       13
            Rec. Doc. 37.


                                                 2
      Case 2:13-cr-00085-NJB-DMD Document 101 Filed 08/12/20 Page 3 of 11




months imprisonment as to Count One and 120 months imprisonment as to Count Two—with the

two terms to be served concurrently. 14 Judge Engelhardt ordered that all but 36 months of the

198-month sentence run concurrently with Defendant’s 20-year state sentence. 15 Yet on May 25,

2017, Judge Engelhardt reduced Defendant’s sentence to 150 months as to Count One and 120

months as to Count Two—with the two terms to be served concurrently. 16 Judge Engelhardt

ordered that all but 30 months of the 150-month federal sentence run concurrently with

Defendant’s 20-year state sentence. 17

      Thereafter, the above-captioned matter was transferred to Chief Judge Nannette Jolivette

Brown. 18 On April 9, 2020, Defendant filed his first motion for compassionate release pursuant

to Section 3582(c)(1)(A). 19 On April 16, 2020, this Court denied Defendant’s first motion for

compassionate release without prejudice because the Court found that Defendant had failed to

exhaust Section 3582(c)(1)(A)’s administrative requirements. 20

      On July 14, 2020, Defendant filed his second motion for compassionate release pursuant to

Section 3582(c)(1)(A). 21 The government filed an opposition to the second motion for

compassionate release on July 22, 2020. 22


       14
            Rec. Doc. 61.

       15
            Id.

       16
            Rec. Doc. 88.

       17
            Id.

       18
            Rec. Doc. 91.

       19
            Rec. Doc. 90.

       20
            Rec. Doc. 95.

       21
            Rec. Doc. 96.

       22
            Rec. Doc. 98.


                                               3
       Case 2:13-cr-00085-NJB-DMD Document 101 Filed 08/12/20 Page 4 of 11




                                            II. Parties’ Arguments

A.     Defendant’s Arguments in Support of the Motion

       Defendant makes two principal arguments in support of his motion for compassionate

release. 23 Defendant first argues that he has exhausted Section 3582(c)(1)(A)’s administrative

requirements. 24 On April 17, 2020, he allegedly sent a “formal request to Warden Rodney Myers

for relief pursuant to the CARES Act.” 25 Defendant maintains that neither Warden Rodney Myers

nor any other BOP official responded to his formal request within the 30-day period under Section

3582(c)(1)(A). 26 Because 30 days lapsed between Defendant’s formal request and any BOP

official’s response, he concludes that Section 3582(c)(1)(A)’s administrative requirements are

satisfied. 27

       Second, Defendant argues that his hypertension and diabetes—combined with the risks of

contracting COVID-19—satisfy the mandatory “extraordinary and compelling reasons” for a

sentence reduction. 28 He argues that the sentencing factors set forth in 18 U.S.C. § 3553(a), which

are considered if applicable, likewise support a sentence reduction. 29 Relying on Section

3553(a)’s factors, Defendant points to the following facts to support his sentence reduction

request: (1) his age and pre-existing health conditions increase his vulnerability to COVID-19;

(2) he is a non-violent offender and poses a low risk of recidivism; (3) he has been confined in


         23
              See generally Rec. Doc. 96.

         24
              Id. at 5.

         25
              Id.

         26
              Id.

         27
              See id.

         28
              Id. at 6.

         29
              Id.


                                                      4
      Case 2:13-cr-00085-NJB-DMD Document 101 Filed 08/12/20 Page 5 of 11




the BOP for the past seven years without any disciplinary incidents; and (4) he has a re-entry plan

with a supportive family to prevent recidivism. 30

B.    The Government’s Arguments in Opposition to the Motion

      The government makes three principal arguments in opposition to the instant motion.31

First, the government argues that Defendant fails to acknowledge the BOP’s response to the

COVID-19 pandemic. 32 According to the Government, the BOP recently developed a COVID-

19 Action Plan to “comprise[] many preventive and mitigation measures.” 33 These preventive

measures allegedly include screening all incoming inmates; regularly screening staff; limiting

contractor visits to essential services; suspending nearly all attorney, social, and volunteer visits;

limiting inmate movement between facilities; and taking additional steps to modify operations to

maximize social distancing.” 34 The government notes that the BOP’s COVID-19 Action Plan, in

addition to other safety precautions, resulted in Defendant testing negative for COVID-19 in May,

June, and July of 2020. 35

      Second, the government addresses Section 3582(c)(1)(A)’s exhaustion requirements. 36

Defendant bears the burden to show that Section 3582(c)(1)(A)’s exhaustion requirements are

satisfied. 37 The government points out that Defendant provides no evidence to prove that he in


       30
            Id. at 7.

       31
            Rec. Doc. 98.

       32
            Id. at 5

       33
            Id. at 5–6.

       34
            Id. at 6.

       35
            Id. at 6–9.

       36
            Id. at 4.

       37
         See, e.g., United States v. Davis, No. CR 07-357, 2020 WL 2838588, at *2 (E.D. La. June 1, 2020); United
       States v. Van Sickle, No. CR18-0250JLR, 2020 WL 2219496, at *3 (W.D. Wash. May 7, 2020) (collecting
                                                      5
      Case 2:13-cr-00085-NJB-DMD Document 101 Filed 08/12/20 Page 6 of 11




fact exhausted those requirements by sending a formal request for relief to Warden Myers. 38 The

government states that it has not been able to “confirm that [Defendant] submitted a formal

request to the warden for compassionate release on [COVID-19] grounds.” 39

      Third, the government argues that even if Defendant exhausted all administrative

requirements, he would not be entitled to compassionate release on the merits. 40 The government

concedes that Defendant’s medical conditions—combined with the risks of contracting COVID-

19—constitute “extraordinary and compelling reasons” under Section 3582(c)(1)(A). 41 But the

government notes that a sentence reduction must still be denied if (1) the defendant is “a danger

to the safety of any other person or to the community” or (2) the sentencing factors set forth in

Section 3553(a) do not warrant a sentence reduction. 42

      The government claims that Defendant is a danger to the community because he is a career

offender and an armed career criminal. 43 The government points out that Defendant has a “lengthy

history of drug trafficking conviction followed by a short release[,] followed by another drug

trafficking conviction.” 44 The government also claims that Section 3553(a)’s factors strongly

disfavor a sentence reduction because, even if the Court grants Defendant’s motion for

compassionate release, Defendant must serve a 20-year sentence from state court without the


       cases).

       38
            See Rec. Doc. 98 at 4.

       39
            Id.

       40
            Id.

       41
            Id. at 12.

       42
            Id.

       43
            Id. at 13.

       44
            Id. at 14.


                                                6
      Case 2:13-cr-00085-NJB-DMD Document 101 Filed 08/12/20 Page 7 of 11




benefit of parole. 45 For these reasons, the government concludes that Defendant is not entitled to

compassionate release. 46

                                            III. Legal Standard

      Generally, a “court may not modify a term of imprisonment once it has been imposed.”47

Federal law provides three exceptions:

       (1) upon a motion for reduction in sentence under 18 U.S.C. § 3582(c)(1)(A); 48

       (2) “to the extent expressly permitted by statute or by Rule 35 of the Federal Rules
       of Criminal Procedure” 49; or

       (3) when the defendant was sentenced based on a retroactively lowered sentencing
       range. 50

       Defendant moves the Court to reduce his sentence under Section 3582(c)(1)(A). 51

Motions to reduce a sentence under Section 3582(c)(1)(A) are commonly known as

“compassionate release” motions. 52 Prior to 2018, only the Director of the BOP could file a

compassionate release motion under Section 3582(c)(1)(A). 53 In 2018, Congress passed and the

President signed into law the First Step Act. 54



       45
            Id.

       46
            Id. at 15.

       47
            18 U.S.C. § 3582(c)(1)(A).

       48
            Id.

       49
            Id. § 3582(c)(1)(B).

       50
            Id. § 3582(c)(2).

       51
            Rec. Doc. 96.

       52
            See, e.g., United States v. Reeves, No. CR 18-00294, 2020 WL 1816496, at *1 (W.D. La. Apr. 9, 2020).

       53
            Id.

       54
            See id.


                                                        7
      Case 2:13-cr-00085-NJB-DMD Document 101 Filed 08/12/20 Page 8 of 11




      The First Step Act amended the process to file compassionate release motions by permitting

prisoners to file such motions directly with a federal court. 55 Yet, before filing a compassionate

release motion directly with a federal court, a prisoner must exhaust Section 3582(c)(1)(A)’s

administrative requirements. 56 Indeed, under Section 3582(c)(1)(A), a defendant may personally

move the Court to reduce his or her sentence only after either (1) “the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf” or (2) “the lapse of 30 days from the receipt of [a request to the Bureau

of Prisons to bring a motion on the defendant’s behalf] by the warden of the defendant’s facility,”

whichever is earlier.

      The movant bears the burden to show that he exhausted Section 3582(c)(1)(A)’s

administrative requirements. 57 Once the movant demonstrates that Section 3582(c)(1)(A)’s

exhaustion requirements are satisfied, a court may reduce the movant’s sentence only if (1)

“extraordinary and compelling reasons” warrant a sentence reduction and (2) the sentence

reduction is “consistent with applicable policy statements issued by the Sentencing

Commission.”58 Finally, the Court must “also consider[] the factors set forth in 18 U.S.C.

§ 3553(a) to the extent that they are applicable.” 59




       55
            See id.

       56
            See 18 U.S.C. § 3582(c)(1)(A).

       57
            See, e.g., Davis, 2020 WL 2838588, at *2; Van Sickle, 2020 WL 2219496, at *3 (collecting cases).

       58
            18 U.S.C. § 3582(c)(1)(A).

       59
            Id.


                                                        8
      Case 2:13-cr-00085-NJB-DMD Document 101 Filed 08/12/20 Page 9 of 11




                                                 IV. Analysis

      As noted above, the defendant bears the burden to show that he exhausted Section

3582(c)(1)(A)’s administrative requirements. 60 Section 3582(c)(1)(A) requires a prisoner to

exhaust specific administrative requirements before filing a motion for compassionate release in

federal court. 61 Section 3582(c)(1)(A) reads as follows:

       The court may not modify a term of imprisonment once it has been imposed except
       . . . upon motion of the Director of the Bureau of Prisons, or upon motion of the
       defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
       behalf or the lapse of 30 days from the receipt of such a request by the warden of
       the defendant’s facility, whichever is earlier . . . 62

Multiple federal district courts and federal appellate courts have denied a prisoner’s motion for

compassionate release when the prisoner failed to exhaust Section 3582(c)(1)(A)’s administrative

requirements. 63 District judges in the Eastern District of Louisiana have likewise denied a

prisoner’s motion for compassionate release when the prisoner failed to exhaust Section

3582(c)(1)(A)’s administrative requirements. 64

      In the present case, Defendant maintains that he exhausted Section 3582(c)(1)(A)’s




       60
            See, e.g., Davis, 2020 WL 2838588, at *2; Van Sickle, 2020 WL 2219496, at *3 (collecting cases).
       61
            18 U.S.C. § 3582(c)(1)(A).

       62
            Id. (emphasis added).

       63
         See e.g., United States v. Brown, No. 3:18-CR-228-DPJ-FKB, 2020 WL 3213415, at *3 (S.D. Miss. June
       15, 2020) (Jordan III, J.); United States v. Castro, No. CR 15-309, 2020 WL 3076667, at *2 (E.D. La. June
       10, 2020) (Africk, J.); United States v. Allen, No. CR 12-138, 2020 WL 3076668, at *1 (E.D. La. June 10,
       2020) (Vance, J.); United States v. James, No. 13-85 (E.D. La. Apr. 16, 2020) (Brown, J.); United States v.
       Clark, No. 17-85- SDD-RLB, 2020 WL 1557397, at *3 (M.D. La. Apr. 1, 2020); United States v. Zywotko,
       No. 2:19-cr-113-FtM-60NPM, 2020 WL 1492900, at *1 (M.D. Fla. Mar. 27, 2020); United States v.
       Eberhart, No. 13-cr-00313, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020); see also United States v.
       Alam, 960 F.3d 831, 832–34 (6th Cir. 2020); United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

       64
            See supra note 63.


                                                        9
      Case 2:13-cr-00085-NJB-DMD Document 101 Filed 08/12/20 Page 10 of 11




administrative requirements. 65 He allegedly sent a “formal request to Warden Rodney Myers for

relief pursuant to the CARES Act” on April 17, 2020. 66 Neither Warden Myers nor any other

BOP official allegedly responded to his formal request within the 30-day period under Section

3582(c)(1)(A). 67 Because 30 days allegedly lapsed between Defendant’s formal request and a

BOP official’s response, he concludes that Section 3582(c)(1)(A)’s administrative requirements

are satisfied. 68

       Defendant’s argument fails for two separate reasons. First, Defendant does not satisfy his

burden to show that he exhausted Section 3582(c)(1)(A)’s administrative requirements.

Defendant alleges that he sent a “formal request to Warden Rodney Myers for relief pursuant to

the CARES Act” on April 17, 2020.69 His mere allegation is insufficient evidence of a formal

request to Warden Rodney Myers. Defendant provides no evidence whatsoever that he in fact

sent a formal request to Warden Myers. 70

       Second, even if Defendant provided evidence of a “formal request to Warden Rodney

Myers for relief pursuant to the CARES Act,” he still would not have met his burden under Section

3582(c)(1)(A). To trigger the 30-day waiting period under Section 3582(c)(1)(A), the defendant

must first request that the warden file a motion for compassionate release on the defendant’s

behalf—not ask the warden for relief pursuant to the CARES Act. 71 A request for relief pursuant


        65
             Rec. Doc. 96 at 5.

        66
             Id.

        67
             Id.

        68
             See id.

        69
             Id.

        70
             See generally id.

        71
             18 U.S.C. § 3582(c)(1)(A).


                                               10
     Case 2:13-cr-00085-NJB-DMD Document 101 Filed 08/12/20 Page 11 of 11




to the CARES Act does not trigger the exhaustion requirement to file a compassionate release

motion in federal court. For these reasons, Defendant has failed to show that he exhausted Section

3582(c)(1)(A)’s administrative requirements.

                                            V. Conclusion

       Considering the foregoing reasons,

       IT IS HEREBY ORDERED that Defendant Melvin James’s second “Motion for a

Reduction in Sentence Pursuant to 18 U.S.C. [§] 3582 (c)(1)(A)” 72 is DENIED WITHOUT

PREJUDICE. 73

       NEW ORLEANS, LOUISIANA, this _____
                                     12th day of August, 2020.



                                                          _________________________________
                                                          NANNETTE JOLIVETTE BROWN
                                                          CHIEF JUDGE
                                                          UNITED STATES DISTRICT COURT




       72
            Rec. Doc. 96.

       73
         Pursuant to the Federal Rules of Criminal Procedure, a defendant need not be present at a § 3582(c)
       proceeding. United States v. Blount, 397 F. App’x 947, 948 (5th Cir. 2010) (citing Fed. R. Crim. P.
       43(b)(4)).


                                                   11
